Citation Nr: 0411758	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-30 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for dislocation of the right patella. 

2.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected dislocation of the 
right patella. 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from August 31, 1988 to 
December 2, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 

The Board notes that in his substantive appeal on VA Form 9, 
the veteran indicated that he had elected a Decision Review 
Officer (DRO) review of his case and the RO had denied him 
this review.  The veteran is advised that a DRO review of his 
case was completed as evidenced by the statement of the case 
issued in August 2003. 

The Board also observes that in his notice of disagreement 
and substantive appeal, the veteran references the fact that 
he has been treated for left knee pain and high blood 
pressure.  If the veteran desires to pursue claims of 
entitlement to benefits based on such disabilities he should 
so inform the RO such that appropriate action may be taken. 

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that he is entitled to a right knee 
evaluation in excess of 20 percent as this disability has 
increased in severity.  He claims that he must take 
medication for the pain and wear a knee brace.  Additionally, 
he states that as a result of his right knee disability, he 
has severe back pain and that he should be service-connected 
for back disability.



The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the claims before the Board.

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical 
and other records from VA medical facilities.  VA will end 
its efforts to obtain these records only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  

In his notice of disagreement, dated in June 2003, the 
veteran specifically references the fact that he was 
receiving treatment for his disabilities at the North Chicago 
VA Medical Center and the Evanston VA Outpatient Clinic.  
Subsequently, the RO requested and obtained treatment records 
from the North Chicago VA Medical Center for March 2003 to 
June 2003.  However, it does not appear that the RO requested 
or obtained treatment records from the Evanston VA Outpatient 
Clinic.  Such records are relevant to this appeal and should 
be obtained for consideration in connection with the 
veteran's claims.  Additionally, while on remand, any other 
relevant outstanding medical records should be obtained for 
contemplation of the issues on appeal. 

The Board also finds that additional due process is warranted 
prior to further disposition of these claims.  There is no 
indication in the claims folder that the RO provided the 
veteran's appointed representative, the Virginia Department 
of Veterans Affairs, an opportunity to complete a VA Form 
646, Statement of Accredited Representative in Appealed Case, 
or other presentation prior to the appeal being transferred 
to the Board.  See Manual M-21-1, Part IV, Subchapter VIII.  
The Board does note that the veteran has moved from Virginia 
to Illinois.  He has not, however, withdrawn his appointment 
of the Virginia Department of Veterans Affairs as his 
representative.  As such, clarification of the veteran's 
desire to continue with his current representative or to 
appoint alternate representation should be obtained and, 
subsequently, the veteran's appointed representative should 
be given an opportunity to complete a VA Form 646 and present 
arguments on the veteran's behalf prior to return of this 
case to the Board. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the type 
of evidence needed to support his claims, 
informing him whether he or VA is 
responsible for obtaining such evidence, 
and requesting him to submit all relevant 
evidence in his possession.  

2.  The veteran should be contacted and 
requested to identify all current and 
past VA and non-VA medical providers who 
have examined or treated him for his 
right knee or back.  The RO should take 
the appropriate steps to obtain 
identified records not already associated 
with the claims file, to include records 
from the Evanston VA Outpatient Clinic. 

3.  The RO should then conduct any 
additionally-indicated development, to 
include affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of the claims.

4.  The veteran should be contacted and 
asked whether he desires the Virginia 
Department of Veterans Affairs to 
continue in his representation, or 
whether he prefers to appoint different 
representation.  

5.  After completing the above action, 
the veteran's claims should be 
readjudicated, based on the entirety of 
the evidence.  If the claims are not 
granted to the veteran's satisfaction, he 
and his appointed representative should 
be provided with a supplemental statement 
of the case.  After issuing the 
supplemental statement of the case, the 
veteran's appointed representative should 
also be given an opportunity to complete 
a VA Form 646 and provide arguments on 
the veteran's behalf prior to submission 
of this case to the Board. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


